Citation Nr: 1424020	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  09-17 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from April 1961 to October 1961, and from December 1963 to January 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied service connection for PTSD.

In March 2011, the Board denied service connection for PTSD.  In addition, pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board found that the appeal encompassed a claim for an acquired psychiatric disorder however diagnosed; and remanded that issue for further development to include a VA examination.  

FINDING OF FACT

The Veteran's acquired psychiatric disorder was incurred as a result of his active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for an acquired psychiatric disorder other than PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, however, the Board finds service connection is warranted for an acquired psychiatric disorder other than PTSD.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In this case, the Veteran essentially contends he has an acquired psychiatric disorder due to his combat experiences while on active duty in the Republic of Vietnam.  The Board previously acknowledged in March 2011 that the information of record indicates that the Veteran served on active duty in Vietnam and that he engaged in combat with the enemy, based on his receipt of the Army Commendation Medal for Valor.

In addition, the Veteran's spouse, to include in a July 2008 statement, has referenced physical and emotional changes she had observed in comparing the Veteran prior to and after his service in Vietnam, to include mood changes, sleeping problems, and nightmares.

The Board previously concluded in March 2011 that the overwhelming preponderance of the evidence is against a finding that the Veteran meets all of the criteria for a current diagnosis of PTSD per DSM-IV.  Nevertheless, the Veteran has been diagnosed with an acquired psychiatric disorder(s), to include major depression, recurrent, severe without psychosis; and generalized anxiety disorder on the April 2011 VA examination.

The Board further notes that the April 2011 VA examiner opined that it is as least as likely as not that the currently diagnosed acquired psychiatric disorders are related to the Veteran's active military service.  Moreover, the examiner stated that this opinion is supported by the majority of opinions from health care providers that were reviewed in the claims folder; and was also supported by current history, and mental status examination.

The Board finds it is at least as likely as not the Veteran currently has an acquired psychiatric disorder that was incurred as a result of his active service.  Therefore, service connection is warranted for this disability.


ORDER

Service connection for an acquired psychiatric disorder other than PTSD is granted.




____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


